Citation Nr: 1829494	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  17-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability. 

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral knee disability. 

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
September 2015 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus and the reopened claims of entitlement to service connection for bilateral knee and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2011 rating decision denied the Veteran's claims for entitlement to service connection for bilateral knee and back disabilities.  The Veteran did not perfect an appeal of that decision or submit new and material evidence within 60 days; it is final. 

2.  The evidence added to the record since the August 2011 rating decision is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims for entitlement to service connection for a bilateral knee and back disabilities and creates a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  The August 2011 rating decision denied the claims for service connection for bilateral knee and back disabilities is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (b) 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee and back disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet.  App. 110 (2010). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

II.  Analysis

The Veteran is seeking to reopen his claims for entitlement to service connection for his bilateral knee and back disabilities.  For the reasons that follow the applications to reopen are granted.

In July 2010 the Veteran filed a claim for entitlement to service connection for bilateral knee and back disabilities.  This claim was denied by an August 2011 rating decision.  The Veteran filed a notice of disagreement and the AOJ issued a statement of the case (SOC) in August 2011.  The claims were initially denied because the Veteran failed to provide evidence of a current right knee disability, a nexus between a bilateral knee disability and active service, or a nexus between his current back disability and active service.  The Veteran did not perfect an appeal following the SOC and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within 60 days of the statement of the case.  See 38 C.F.R. § 3.156 (b).  Thus, the August 2011 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the prior rating decision included the Veteran's service treatment records (STRs), VA treatment records, and lay statements.

The Veteran submitted his current application to reopen his claim in September 2015.  In a September 2015 rating decision, the RO declined to reopen the claim and the Veteran was provided notice of that decision. 

Since the August 2011 rating decision the Veteran has submitted evidence that he reported he was diagnosed with bilateral knee arthritis.  See April 2013 VA treatment record.  In addition, the Veteran's attorney submitted a December 2017 statement indicating that the Veteran had continuous bilateral knee pain since service and medical literature to support his contention that his current bilateral knee pain is etiologically related to his active service.  In addition, the Veteran submitted a December 2017 private nexus opinion regarding his back.  This opinion indicated that the Veteran has degenerative disc disease which was etiologically related to his active service.  The private opinion provider concluded that the Veteran's in-service muscle strain was misdiagnosed and was actually the beginnings of degenerative disc disease.  

The Board finds that the evidence received since the August 2011 rating decision is new and material evidence.  The medical literature and private nexus opinion are new in that they have not previously been considered.  The evidence is material in that it relates to an unestablished fact; that is, whether the Veteran has a current knee and back disability which is etiologically related to his active service, and raises a reasonable possibility of substantiating the claim.  Shade, supra.  Thus, the Board finds that new and material evidence has been received, the claims are reopened, and the Veteran's appeal to this extent is granted.


ORDER

The Veteran's application to reopen his claim for service connection for a bilateral knee disability is granted.

The Veteran's application to reopen his claim for service connection for a back disability is granted.

REMAND

In support of his claim of service connection for a back disability, the Veteran provided a December 2017 private nexus opinion.  The Veteran's claims file notes a diagnosis of degenerative joint disease.  See December 2010 VA examination.  However, the December 2017 private opinion provider diagnosed degenerative disc disease.  The December 2017 private opinion provider did not indicate that she examined the Veteran so it is unclear how this diagnosis was reached.  Moreover, the examiner noted the Veteran's post-service medical records were reviewed but did not note the Veteran's November 2016 motor vehicle accident and whether this accident is etiologically related to his current back disability.  The Veteran was previously provided with a December 2010 VA examination and opinion.  However, the December 2010 VA examiner indicated she could not provide an opinion without resorting to speculation.  As new evidence has since been associated with the claims file this may allow the VA examiner to provide an opinion without resort to speculation.  As such, a new VA examination which determines the Veteran's current diagnosis and gives an opinion as to etiology must be obtained on remand.   

The Veteran is seeking entitlement to service connection for a bilateral knee disability.  The Veteran's claims file notes reports of bilateral arthritis (April 2013 VA treatment record), knee arthralgia (September 2016 VA treatment record), and synovitis (December 2004 private treatment record).  The Veteran has provided lay statements indicating his current knee disability is etiologically related to his active service because he had to frequently climb in and out of tanks which caused continuous knee pain.  In addition, the Veteran's attorney submitted medical literature which discussed the link between synovitis and osteoarthritis.  Given the Veteran's current knee disability and his testimony of an in-service injury a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran is seeking to reopen his claim for entitlement to service connection for diabetes mellitus.  The Veteran has stated that his diabetes mellitus is etiologically related to his alcohol consumption and that his alcohol consumption is etiologically related to his active service.  See September 2011 statement.  The Veteran's contention that his diabetes mellitus is etiologically related to his alcohol abuse is not a new evidence in that it was associated with the claims file at the time the prior final rating decision was issued.  However, if the Veteran's alcohol abuse was found to be service-connected this would likely meet the threshold for new and material evidence.  The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for alcohol abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran contends that his alcohol abuse is etiologically related to a psychiatric disability which itself is etiologically related to his active service.  See March 2018 Statement.  The Veteran's claim for entitlement to service connection for PTSD was denied by a January 2017 rating decision and he did not file a notice of disagreement with this decision.  In March 2018 the Veteran provided a statement that he was now seeking service-connection for PTSD on the basis that he was a victim of military sexual trauma.  As such, it appears the Veteran's claim for entitlement to service connection for a psychiatric disability has not be finally adjudicated and therefore the issue of entitlement to service connection for alcohol abuse is still pending.  As such, the Veteran's application to reopen his claim for entitlement to service connection for diabetes mellitus must be deferred until the Veteran's claim for entitlement to service connection for a psychiatric disability is adjudicated. 

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records.  

2.  After the completion of the above schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of his back and knee disabilities.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should address the following:

(a)  Diagnose any and all of the Veteran's current back disabilities to include degenerative joint disease and degenerative disc disease.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed back disability is etiologically related to the Veteran's active service?

The examiner should consider and discuss as necessary the following:

i.  The Veteran's March 1980, July 1980, March 1981 and February 1982 STRs noting diagnoses of back strain and post motor vehicle accident trauma; 

ii.  VA treatment records noting the Veteran was in a motor vehicle accidents in November 2016; and

ii.  December 2017 private nexus opinion finding that the Veteran's degenerative disc disease is etiologically related to his active service.  

(c)  Diagnose any and all of the Veteran's current knee disabilities to include arthritis, arthralgia, and synovitis.  If a diagnosis only applies to one knee that should be specifically stated.  

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed knee disability is etiologically related to the Veteran's active service?

The examiner should consider and discuss as necessary the December 2017 statement and medical literature submitted by the Veteran's attorney.  

3.  Then adjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


